DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Chaclas on 10/28/2021.
The application has been amended as follows: 
Claim 40, line 13 add after “manager”  --includes:
- a first wall configured to electrically interface with a first external DC power load over the first device port;
- a second wall configured to electrically interface with a first external DC power or energy source over the second device port; and at least one sidewall extending between the first wall and the second wall;
- wherein the first device port comprises a first conductive pad formed on the first wall for electrically interfacing with a first external conductive pad corresponding the first DC power load by mating contact between the first conductive pad and the first external conductive pad; wherein the second device port comprises

Claim 50, line 16 add after the second “and” -- – a sidewall comprising one or more sidewall surfaces extending between the top wall and the bottom wall; and at least one sidewall device port disposed on one of the one or more sidewall surfaces.—

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

	

Applicant’s arguments/amendments of 9/13/2021 have been considered and are persuasive, accordingly claims 30, 40, 50 and their dependent claims are allowable.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
		

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836